BLODGETT, District Judge.
Although the law does not expressly require that the list of creditors presented by the debtor, in denial that the requisite number and amount have joined in the petition, should be sworn to by him, the general intent of the act would seem to indicate that it should be done. Where the petitioning creditors have made out a prima facie case, if the debtor wishes to deny it, he should do so under oath, as the list of his creditors must be particularly within his own knowledge, and the petitioners are entitled to the benefit of a sworn list, that they may have some assurance that fictitious claims are not inserted.
The practice in this district will be uniformly to require the list of creditors filed by the debtor to be properly verified.
NOTE. The amendment of June 22<1, 1874, does not require the denial of the debtor, that the petitioners constitute the requisite proportion of his creditors, to be sworn to, but in the absence of a rule of the supreme court on the point, it is proper to require such .denial to be verified by the oath of the debtor, and for like reasons the list of his creditors filed by the debtor should be verified in like manner. In re Hymes [Case No. 6,986].